 LADISH COMPANY555the amended Act or in the nature of the Employer's operations, forsuch a departure from our usual rules for determining eligibility tovote in Board electionsWe shall therefore direct that an election beheld in accord with our usual practice[Text of Direction of Election omitted from publication ]Ladish CompanyandTechnical Engineers Association (Inde-pendent),Petitioner.Case No 13-RC-6542February 9, 1960DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Albert Kleen, hearing officerThe hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmedPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning]Upon the entire record in this case, the Board finds1The Employer is engaged in commerce within the meaning of theAct2The labor organizations involved claim to represent certainemployees of the Employer 13Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section19 (c) (1) and Section 2(6) and (7) of the Act4 The Petitioner seeks to represent a unit of all technical and pro-fessional employees at the Employer's Cudahy, Wisconsin, forgings,pipefittings, and related products plantThe Employer employsapproximately 5,000 people at this plant.Although several differentunits of employees are represented by various labor organizations,there is no bargaining history for any of the classifications in the unitrequestedThe requested employees are assigned to the metallurgicaldepartment, which is responsible for the metallurgical quality of theEmployer's products, the inspection department (quality control) ,standards and methods department (time studies) , engineeringdepartment, a manufacturing service department responsible fordesign, structure, and maintenance of equipment and utilities, andplanning department, which designs and oversees construction of newbuildings and facilitiesThe foregoing departments are located inthe manufacturingareaof the plant,The two remaining depart-ments with which we are concerned, customs and fittings, are locatedi Distract No 10, International Association of Machilnsts,AFL-CIO, intervened on thebasis of a showing of interest126 NLRB No 67 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the office area, are referred to as divisions, and are engaged in proc-essing customer inquiries and orders for custom-made products(customs division) and stock items (fittings division).The appropriateness of the unit requested by the Petitioner is dis-puted on several grounds.The Intervenor contends that a separateunit of technical employees is inappropriate and requests the Boardto reexamine its policy of finding such units appropriate; theEmployer contends that technical employees who work with produc-tion employees should not appropriately be included in the sameunit with technical employees who work with office, administrative,and sales employees; the Employer also contends that technicalemployees in the fittings and customs divisions should not be placedin a different unit from that of other nontechnical employees in thosedivisions.We find these contentions to be without merit. The Boardhas recently reexamined the separate technical unit concept and hasreaffirmed its previously held view that there are inherent differencesbetween the interests, background, and functions of technical workersand those of other employees. For this reason, the Board decided toadhere to its policy of placing technical and nontechnical employeesin separate units where the issue is raised and where the record affirma-tively supports the claim of technical status.2For the same reason,the request of the Petitioner that certain nontechnical classificationsbe included in the same unit with technical employees is denied 3Moreover, we find that the interests of the technical employees whowork with production employees are not so distinguishable from thoseof the technical employees who work with office, administrative, andsales employees to justify our departure from the established rule ofincluding all technical employees in a single unit.'The parties agree that employees in certain classifications shouldbe included in the unit as technical employees, and that employees inother classifications should be included as professional employees.They also agree that certain classifications should be excluded fromany unit found appropriate herein, either because the individualstherein are supervisors or managerial employees, or because theyare neither technical nor professional employees.The parties dis-agree, however, as to the placement of other classifications, specificallydiscussed hereinafter.The Petitioner would include all of them, as2 Litton Industries of Maryland,Incorporated,125 NLRB 7222The classifications which the parties agree,and we find,are neither technical norprofessional, and which we shall therefore, contrary to the Petitioner's request, exclude,are specimen preparers A, B, and C ; specimen preparer learners ; and physical testexpediters."SeeE. I. Dupont de Nemours and Company, Inc, etc.,107 NLRB 734,740; TheMonarch Machine Tool Co.,98 NLRB 1243, 1244S As the unit sought includes both professional and technical employees, we shall, asrequired by Section 9(b)(1) of the Act, establish a separate voting group for professionalemployees and a separate voting group for technical employees.SeeSonotone Corporation,90 NLRB 1236,1240-1242. LADISH COMPANY557either technical or professional employees, while either the Employeror Intervenor, or both, would either exclude them, or leave their unitplacement to the determination of the Board.'Tool designers Sr. and Jr. in the engineering department 7 lay outand design tools and dies for specific uses.Working from a drawingand description of the part to be made, these employees lay out anddesign a tool which will perform the desired function.They mustbe high school graduates and have additional training in mathematics,stress analysis, strength of materials, and physics.Junior tool de-signers are promoted to senior tool designers as they acquire experi-ence and additional training.Machine designers Sr. and Jr. in theengineering department prepare layouts of the design of machinesneeded throughout the plant.They work from specifications,sketches, and verbal instructions.The junior classification is requiredto have a minimum of 2 years' college with courses in physics, math-ematics, dynamics, machine design, strength of materials, and me-chanics; it does not clearly appear that additional education isrequired for the senior classifications.Engineer claims and materialinvestigation,metallurgical department, investigates metallurgicalaspects of customer complaints regarding the quality of the Em-ployer's products, and recommends to the sales department the allow-ance or disallowance of such claims. In carrying out these dutieshe occasionally deals directly with customer representatives in thecourse of his investigations.In addition to high school, technicaltraining in metallurgy and mathematics is required for this job.ThePetitioner contends that the tool designers are either technical orprofessional employees and that the others are professionals.TheEmployer contends the engineer claims and material investigationismanagerial, and the Intervenor contends that he is a professional;these parties request the Board to rule on the unit placement of theother classifications.On the basis of the facts set forth above, wefind that these employees do not meet the strict requirements of theterm professional employee as defined in Section 2(12) of the Act.We further find that the engineer claims and material investigationis not a managerial employee merely because his actions may affect6 Attached as Appendix A is a listof classifications excluded fromboth votinggroups,as Appendix B a list of classifications included in the technicalvoting group, and asAppendix Ca list of classifications included in the professional voting group.The partieshave agreedto the placement of the classificationslisted on the appendixeswhich are notdiscussedin the text.IWe find no merit in the contention of the Employer that the senior classifications oftool designers,machine designers,and engineersin the engineering department must beplaced in the same unitbecause they receive the same pay and have thesame generallevel ofresponsibility,and that thejunior classifications of these positions must also beplaced in the same unit for the same reason.As the evidence shows thatthese classifica-tions have different duties andtraining,we have considered their unit placement sepa-rately, asrequested by the Petitioner. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer's costs, as the Employer contends.8However, the workof these employees is clearly of a technical nature, involving the useof independent judgment, and requiring the exercise of technicalspecialized training beyond the secondary school level.We find,therefore, that they are technical employees 8 and we shall accordinglyinclude them in the technical voting group.The Petitioner contends that the following classifications are pro-fessional employees; except for the engineers Sr. and Jr. in the engi-neering department, whose placement it leaves to the Board, theEmployer contends they are managerial or supervisory; and theIntervenor agrees with the Petitioner as to some 10 and is neutral asto the unit placement of the others:Metallurgical engineer nonferrous alloys, metallurgical depart-ment, examines jobs proposed for and by customers for forgings,considers all metallurgical aspects of such proposed jobs, and rec-mends techniques to be used, determines metallurgical procedures,contacts customers on metallurgical problems that may arise, andrecommends types of material to be used.Metallurgical engineersspecific customer service, metallurgical department, are assigned tospecific customer accounts for which they are held responsible.Theykeep track of orders, checking with the estimating department, theplanning group, or other pertinent departments.They keep a checkon the metallurgical aspects of orders, investigate complaints, dealingwith customers as well as vendors of materials.They make decisionsregarding methods of manufacture and compliance with, and inter-pretation of, specifications.Metallurgical engineermissiles,andengineer missiles, metallurgical department, evaluate various projectsand make recommendations as to the type of metals to- be used,whether new metals should be developed, and the methods of manu-facture.They oversee and keep track of the manufacturing opera-tion, testing, and heat treating in connection with projects.Metal-lurgical engineers material, metallurgical department, are responsiblefor final approval or disapproval of incoming material after tests havebeen made thereon.They prescribe the method and sequence of thesetests, and occasionally recommend selection of a supplier on the basisof the quality of materials supplied.Metallurgical engineer estimat-ing, metallurgical department, coordinates all metallurgical informa-tion with the estimating and sales groups on various orders or jobsthat come into the plant, acting as a liaison man.He does not dealwith customers or vendors directly.On the basis of his education andexperience in all the Employer's manufacturing processes, he makesrecommendations which are used as a guide in the pricing of forgings.8Cf.KltsapCounty Automobile Dealers Association,124 NLRB 933;WestinghouseElectric Corporation,122 NLRB 1466.BLitton IndustriesofMaryland,Incorporated, supra10Engineer missiles,engineer fittings and specifications;and engineer Sr. LADISH COMPANY559The metallurgical engineer material and specific customer service,metallurgical departments, spends 90 percent of his time in evaluatingmaterial, duties comparable to those of metallurgical engineer mate-rial, discussed above.The remaining 10 percent of his time is spentreviewing specifications with customers, recommending manufactur-ing practices, and reviewing raw materials requirements with vendors.Engineer fittings and specifications, metallurgical department, re-views metallurgical aspects of complex specifications for nonstandardfittings and makes recommendations as to whether or not the Companycan produce the product ordered.He recommends changes in speci-fications and deals with customers on metallurgical problems. Incarrying out his duties, he works with the Company's sales andengineering departments and with the supervisors in the productiondepartment.Engineers Sr. and Jr. in engineering department : theengineer Sr. is engaged in designing and making layouts for buildings,pipelines, sewers, distribution systems, heating, ventilation, and air-conditioning systems, and foundations for heavy machinery; andengineers Jr. are engaged in either structural layout work, or researchand development projects.Progress from engineer Jr. to engineerSr. is achieved with experience.Both classifications are required tohave an engineering degree, or its equivalent, and involve the use ofjudgment in applying the principles of trigonometry, structural me-chanics, geometry, algebra, stress analysis, and reinforced concretedesign.Project planning engineer in the planning department pre-pares specifications for new company buildings, equipment, and otherprojects, sets up the schedules necessary for construction, sees thatrequired material, supplies, and manpower are available as needed,and checks on conformity with requirements he has established.Thework requires an engineering degree, and involves the use of inde-pendent judgment.Stress analyst and designers in product designgroup of fittings division are required to be graduate engineers.Their job is to translate the requirements of a customer into a productwhich the Employer can make and sell to the customer.Contrary to the Employer, there is no evidence that any of the aboveemployees possess supervisory authority as defined in Section 2(11)of the Act.Nor, as indicated above, are they managerial employeesmerely because their actions affect the Employer's costs or because theydeal directly with customers or suppliers.As the record fails toshow that any of these employees are executives who formulate oreffectuate management policies, we find that they are not managerialemployees."However, the record shows that the work of all theabove classifications requires an engineering degree, preferably inmetallurgy, or its equivalent in training and experience.As it alsoappears that the work of these employees is predominantly intellec=11 See cases cited in footnote8, supra 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDtual and varied in character and otherwise conforms with the re-quirements of Section 2(12) of the Act, we find, in agreement withthe contention of the Petitioner, that these are professional employeesand we shall include them in the professional voting group.12Metallurgical engineer research, metallurgical department, the Pe-titioner contends is a professional employee.The Employer contendshe is managerial.The Intervenor is neutral.This employee is en-gaged in conducting basic research and development programs inmetals.He investigates and recommends various possible avenues ofresearch.Upon occasion he participates in making decisions as towhether programs should be started.His chief responsibility, how-ever, is to carry out such decisions, deciding upon the techniques tobe used, reviewing progress reports, and bringing such programs toa conclusion.The present incumbent holds bachelor's and master'sdegrees in metallurgical engineering.Under these circumstances, wefind that the degree of this employee's participation in the formulationof management policy is too limited and sporadic to warrant exclud-ing him as a managerial employee.13However, he clearly meets therequirements for a professional employee, and we shall include himin that voting group.Either the Employer or the Intervenor, or both, refused to agreewith the Petitioner's contention that the following classificationsshould be included in the unit as either technical or professionalemployees :Combustion instrument adjusters A, B, and C in the metallurgicaldepartment inspect, repair, and install furnaces, and adjust and repairinstruments in connection therewith.The record does not show thatany of the 14 employees in these categories have any outside technicaltraining.They are high school graduates who are taught their dutieson the job.Additional experience only is required for promotionfrom the lower to thehigher rated jobs.Nondestructive test operators A and B in the metallurgical depart-ment check and adjust various measuring gauges and equipment usedin the inspection and production departments.Their testing is doneperiodically and is routine in nature.High school graduates who arefamiliar with measuring devices, have good eyesight and manualdexterity, are given on-the-job training.Promotion is based on ex-perience.Spark test technicians and spark testers in the metallurgi-cal department determine the metallic composition of material bytouching it to a grinding wheel and observing the resulting spark,spark testers being the more skilled and experienced of the two classi-fications.Although not a recognized science, the shape and color ofthe spark can give the tester an approximation of the material's12 SeeWestinghouse Air Brake Company, etc.,121 NLRB 636, 638(chemist A).18Kitsap County Automobile Dealers Association,supra. LADISH COMPANY561metallic composition.These jobs do not require any technical schooltraining or special courses.High school graduates are preferred andare required to learn, on the job, the distinguishing features of sparksgiven off by various metals, a matter of observation and memory, andonce these features have been mastered, the standardized duties be-come routine.Specimen processors A and B, metallurgical depart-ment, heat treat test samples in order to determine the characteristicsof the metal.They also lay out and direct the cutting of the materialto be tested.However, they do not interpret the results of their heattreating.These employees are usually promoted from specimen pre-parers, who the parties agree are not technical (see footnote 3, above),and are required to be high school graduates only.Process sheet editors in the order editing group of customs divisiontranspose on to a process (sheet information needed by the shop show-ing what order to follow in producing a particular forging. This in-formation is obtained from the estimate, the order, the metallurgicalcomment sheet, and the planning sheet furnished by other groups, aswell as from similar or identical jobs which have been handled before.General knowledge of the Employer's products is helpful, but nospecific technical training is required.Order editors and die order editors in the order editing group ofcustoms division copy information as to what the customer wants ona shop order which is delivered to the shop, the account department,and the shipping department.They get this information from thecustomer's order, the estimate, and the metallurgical sheet.On theshop order they mark down the part names, the type of material, thenumber of pieces, the tolerances, the ultimate destination, and how theforging or die is to be shipped.This work also requires a generalknowledge of the operations necessary to make the Employer's prod-ucts, but is not technical in nature, and high school graduation onlyis required, the necessary skill being acquired with experience.Weight calculators in estimating group of customs division figurethe weight of a completed die or forging for use by an estimator. Theydo this by breaking the drawing of a die or forging down to simplegeometric figures and calculating the weight of these figures by usingformulas and tables which the Employer supplies and teaches thecalculators how to use.The more difficult calculating-of highdensity material or complicated shapes-is done by the supervisors.Weight calculator is a typical first job for which employees are hiredfrom the outside into the estimating group.The Employer prefershigh school graduates for this work, and most of the incumbents are.Makeup drawing men in estimating group in customs division useregular drafting instruments in making simple, accurate, multiple-view drawings of parts ordered, working from customer's sketches or554461-60-vol. 126-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDblueprints.These drawings are used chiefly by the sales departmentto show the customer what the Employer will furnish. Copies arealso used, upon occasion, by the estimating, engineering, and produc-tion departments.The drawings made constitute, in effect, illustra-tions of the items ordered.Although high school mechanical drawingis required to perform this work, no other drafting or other technicaltraining is necessary to perform these duties.Estimators in estimat-ing group of customs division estimate the cost of producing a cus-tomer's order.Their estimate is based on information obtained fromthe order, salesman, metallurgical, and engineering departments, rec-ords of previous jobs, the supervisors, charts, and personnel of otherdepartments.Knowledge of job methods, necessary tests, and costsis necessary.The Employer would like to have employees with 2years of engineering school in these jobs, but feels that experiencein the plant shop is more important.Of the 26 estimators, 2 areshown to have college degrees, and several are high school graduates.They are recruited from makeup, weight calculating, metallurgy, andstandards and methods departments.Order engineers in estimatinggroup of customs division perform a troubleshooting service for theEmployer.When an order is received, they review the estimate uponwhich the bid was based to make certain the order will be coveredby the price quoted. If not, they either devise ways to make thejob profitable or review the order with pricing and sales personnelto see whether a higher price can be obtained.Although two of thesix order engineers have engineering degrees, a degree is not required.Experience in tooling and shop methods, and in estimating work, isnecessary.Junior draftsmen, fittings draftsmen, senior fittings draftsmen, fit-tings draftsmen and checker, drawing checker and group leader, anddrafting section leader in product design group of fittings divisionare all engaged in the same basic job of making simple drawings, fromsketches or other drawings, of various products ordered by customers.They do no tool or machine designing or plant layout work. Theseclassifications represent progressive steps in the same job category,with the higher grade employees performing additional duties suchas checking the work of, and teaching, the lower grade employees.High school graduation is required for the lowest classification, juniordraftsman, but no drafting training is necessary either for the lowestclassification or for promotion to the higher classifications.All theseemployees began as clerks or printing machine operators, and promo-tion is based on experience.Product designer in product design groupof fittings division helps the stress analysts, found above to be pro-fessional employees, to organize projects.He follows up, keeps rec-ords of, expedites, and correlates the results of such projects.Notechnical training is required, the present incumbent having a degree LADISH COMPANY563in commerce, with no engineering training or experience. Inquiryprocessor, and inquiry processor and pricer, in inquiry and pricinggroup of fittings division, advise the sales department whether certainorders can be filled exactly from stock, and whether order specifica-tions can be met or will have to be changed. The latter category alsoadvises on prices.They get the required information from otherdepartments, such as metallurgy and product design.With experi-ence they build up knowledge which enables them to speed up theirwork.No technical training is required, the work being predomi-nately clerical in nature.Estimators in fittings estimating department-stainless and light-wall; open and closed die f orgings; weldings, fittings, and pipe;valves,do essentially the same work with regard to different products.Their duties are to make cost estimates on special orders, figuringweight and costs, and ascertaining availability of material, and timeand method required for manufacture.The Employer requires esti-mators to be high school graduates, and instructs them in the use ofthe slide rule, weight tables, burden charts, capacity charts of equip-ment, and speed and feed rates of machine shop units.No specialcourses in mathematics, physics, metallurgy, or other technical sub-jects are required for these employees.Estimators cost analysis, infittings estimating department, are engaged in a project to set up asystematic catalog of costs for the Employer's standard products.Their duties are to collect existing data on costs and process it throughIBM machines.Production analyst in fittings estimating depart-ment is a new classification of employees whose duty it is to deviseways to do jobs, primarily in the machine shop, in a manner moreeconomical to the Employer.They analyze production schedules andcosts of individual operations, and study capacity, speed, and feedof various machines.Employees are predominantly high schoolgraduates without any special technical training, but must haveknowledge of the operations of the various machines in the shop.Clerk die order in the fittings estimating department assists estimatorsby writing up die orders for them, transcribing information from theestimator's worksheet on to a formal order form.Order editors infittings order editing department change the nomenclature on thecustomer's order to Ladish Company nomenclature, and write downthe part number for each part. They use the Ladish catalogue andthe parts number manual. Clerk order writers in fittings production 14department write up manufacturing orders, using printed forms,including therein all necessary information so that the shop canmanufacture the product ordered.The order spells out the quantityto be made, the description of the product ordered, special instruc-tions, size, type of raw material, tooling, sequence of manufacture,14 This subdivision of the fittings division is engagedin scheduling fittings production. 564DECISIONSOF NATIONAL LABORRELATIONS BOARDmarketing, or stamping.Clerk steel section in fittings productiondepartmentmaintain a raw material record inventory, postingreceipts, and allocations of stock.Although the work of some of the above classifications may be con-sidered allied to work which is technical in nature, the record fails toshow as to any of such classifications that the work both involves theuse of independent judgment and requires the exercise of specializedtraining or education of the type contemplated by the Board's stand-ard for technical employees.Thus, while the record shows that theEmployer prefers to hire high school graduates for these jobs, thereis no showing of a requirement that they have education or trainingin addition to what can be acquired in high school.Nor is educationor training, other than what is given by the Employer on the job forsome classifications, required for advancement into the higher-ratedcategories.Under these circumstances, we find, contrary to the Peti-tioner, that these classifications are not professional employees, andthat the record does not affirmatively support the claim that they aretechnical employees.15We shall therefore exclude them.16The engineer X-ray testing, metallurgical department, Petitionercontends is a technical employee, and the Employer contends he is asupervisor.The record shows that he is in charge of several X-raytechnicians,who the parties agree are technical employees.Heassigns, schedules, responsibly directs, and evaluates their work, anddeals with other departments in matters pertaining thereto.Assistant supervisor estimating machine writing section of theestimating group, customs division, regularly spends about 25 percentof his time assigning the work of, and supervising, three employees,chiefly in the absence of the supervisor of the estimating machine writ-ing section.As the two foregoing employees are engaged full time ora substantial part of their time in exercising supervisory authority.we find that they are supervisors, and we exclude them.14We find that the following employeesmayconstitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All technical and professional employeesat the Employer's Cudahy, Wisconsin, plant, including all employeeslisted in Appendixes B and C attached hereto, but excluding all em-ployees listed in Appendix A, shop and office clerical employees, pro-duction employees, plant guards, and supervisors as defined in theAct.16Litton Industries of Maryland,Incorporated, supraleAlthough the Board indicated in a previous case involving this plant, 100 NLRB159, 163, that combustion instrument adjusters were technical employees, the facts thereinagree with the record in this case that they are required to have only a thigh schooleducation and no additional technical training is required.These employees are thereforeclearly not technical employees within the meaning of theLittoncase, and we so find17United States Gypsum Company,116 NLRB 638 LADISH COMPANY565The unit set out above includes professional and nonprofessionalemployees.However, the Board, as noted above, is prohibited bySection 9 (b) (1) of the Act from including professional employees ina unit with employees who are not professional unless a majority ofthe professional employees vote for inclusion in such a unit.Accord-ingly, we must ascertain the desires of the professional employees asto inclusion in a unit with nonprofessional employees.We shall therefore direct separate elections in voting groups (a) and(b) described below, excluding from each group all employees listedin Appendix A attached hereto, shop and office clerical employees,production employees, plant guards, and supervisors as defined in theAct.(a)All technical employees at the Employer's Cudahy, Wisconsin,plant, including all employees listed in Appendix B attached hereto.18(b)All professional employees at the Employer's Cudahy, Wiscon-sin,plant, including all employees listed in Appendix C attachedhereto.The employees in the nonprofessional voting group (a) willbe polled as to which, if either, of the competing unions they wish torepresent them.The employees in the professional voting group (b) will be askedtwo questions on their ballot :(1)Do you desire the professional employees to be included withthe technical employees in a unit composed of all technical and pro-fessional employees at the Employer's Cudahy, Wisconsin, plant, forthe purposes of collective bargaining?(2)Do you desire to be represented for the purposes of collectivebargaining by Technical Engineers Association, Independent; or byDistrict No. 10, International Association of Machinists, AFL-CIO;or by neither?If a majority of the professional employees in voting group (b)vote "Yes" to the first question, indicating their wish to be included ina unit with the nonprofessional employees, they will be so included.Their votes on the second question will then be counted together withthe votes of the nonprofessional voting group (a) to decide the repre-sentative for the whole technical and professional unit. If, on theother hand, a majority of the professional employees in voting group(b) vote against inclusion, they will not be included with the non-professional employees.Their votes on the second question will thenbe separately counted to decide which union, if either, they want toIsThe Employer requested the unit description be confined to employees in departmentsdiscussed at the hearing because of the possibility of a future contention that employeesin other departments are technical or professional.The request is denied.There is nocontention that there are, in fact,technical or professional employees in the plant otherthan those included in the voting groups herein.The Board does not find appropriateunits which include some but not all technical employees,and it is intended that the unitdescriptions herein be all inclusive.Cf.Allis-ChalmersManufacturing Company,117,NLRB 749 ,566DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresent them in a separate professional unit.The Petitioner hasdeclared its willingness to represent the professional employees sepa-rately.The Intervenor has not indicated on the record that it is un-willing to represent the professional employees separately if thoseemployees vote for separate representation.However, if the Inter-venor does not desire to represent the professional employees in aseparate unit even if those employees vote for such representation, itmay notify the Regional Director to that effect within 10 days of thedate of this Decision and Direction of Elections.Our unit determination is based, in part, then, upon the results ofthe election among the professional employees.However, we nowmake the following findings in regard to the appropriate unit :(1) If a majority of the professional employees vote for inclusionin a unit with the nonprofessional employees, we find that followingemployees will constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of the Act:All technical and professional employees at the Employer's Cudahy,Wisconsin, plant, including all employees listed in Appendixes B andC attached hereto; but excluding all employees listed in Appendix Aattached hereto, shop and office clerical employees, production em-ployees, plant guards, and supervisors as defined in the Act.(2) If a majority of the professional employees do not vote forinclusionin the unit with the nonprofessional employees, we find thatthe following two groups of employees will constitute separate unitsappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :(a)All technical employees at the Employer's Cudahy, Wisconsin,plant, including all employees listed in Appendix B attached hereto;but excluding all employees listed in Appendixes A and C attachedhereto, shop and office clerical employees, production employees, plantguards, and supervisors as defined in the Act.(b)All professional employees at the Employer's Cudahy, Wis-consin, plant, including all employees listed in Appendix C attachedhereto; but excluding all employees listed in Appendixes A and Battached hereto, shop and office clerical employees, production em-ployees, plant guards, and supervisors as defined in the Act.'[Text of Direction of Elections omitted from publication.]APPENDIX AEXCLUDED CLASSIFICATIONS1.Neither technical nor professionalMetallurgical DepartmentSpecimen PreparersA, B, and CSpecimen Preparer Learner LADISH COMPANYPhysical Test ExpeditersNondestructive Test ClassifiersMetallurgical StoresmenMetallurgical Typist AHeating and Forging Classifiers BMetallurgical CustodianCombustion Instrument Adjusters A, B, and CNondestructive Test Operators A and BSpark Test TechniciansSpark TestersSpecimen Processors A and BEngineering DepartmentBlueprintersFile ClerkStenographerPlanning DepartmentSecretary-stenographerAir Force Property AdministratorSupply Clerk Branch PlantsCustoms DivisionOrder EditingClerkPrint ClerkVault ClerkPhotostat Machine OperatorPrint CheckerProcess Sheet EditorsOrder EditorsDie Order EditorsEstimatingWeight CalculatorsMakeup Drawing MenEstimatorsClerkSecretaryOrder EngineersOrder Acknowledgment and PricingOrder AcknowledgersClerksFittings DivisionProduct DesignSecretary Filing and Clerical567 568DECISIONS OF NATIONAL. LABOR-- RELATIONS BOARDFile ClerkJunior DraftsmenFittings DraftsmenSenior Fittings DraftsmenFittings Draftsmen and CheckerDrawing Checker and Group LeaderProduct DesignerDrafting Section LeaderInquiry and PricingCredit ProcessorPricersWriteup ClerkInquiry RouterInquiry ProcessorInquiry Processor and PricerEstimatingStenographerEstimator Stainless and LightwallEstimator Open and Closed Die ForgingsEstimator Weldings, Fittings and PipeEstimator ValvesEstimator Cost AnalysisProduction AnalystClerk Die OrderOrder EditingClerk Order ProofreaderLog ClerkOrder EditorsFittings ProductionSecretaryClerksClerk Order WriterClerk Steel SectionClerk Order Writing SectionII. Supervisory or managerialMetallurgical DepartmentChief MetallurgistAssistant Supervisor Sonic TestingSupervisor Heating SectionMetallography and X-ray Defraction LADISH COMPANYMetallurgicalEngineerEngineer Lubrication, Corrosion and Valve TestingFittingsMetallurgistShift Supervisor Forging SectionResearch and Development MetallurgistMetallurgical Engineer Supervisor Heat Treatingand ToolingResearch MetallurgistMechanical Engineer Physical TestAssistant Chief MetallurgistFittings Engineer MaterialsMetallurgical Engineer SupervisorMissilesGeneral Supervisor Heating and Forging SectionGeneral Supervisor Nondestructive TestsEngineer Data and Record SystemsChief ChemistAssistant Supervisor Induction Heating and PyrometryAssistant Supervisor Repairs Heating SectionSupervisor PhotographyCoordinating Engineer of TestsWelding EngineerAssistant Supervisor Forging SectionAssistant Chief ChemistAssistant Supervisor Nondestructive TestsOffice ManagerAssistant Supervisor OfficeShift Supervisor Physical TestsMetallurgical Director of Heating and ForgingEngineer Stress AnalysisMetallurgical Engineer Fittings,Welding and Special TestsEngineer X-ray TestingStandards and Methods DepartmentShift SupervisorWorking SupervisorEngineering DepartmentSupervisorAssistant SupervisorPlanning DepartmentDepartment HeadCustoms DivisionOrder EditingDepartment HeadAssistant Department HeadSupervisor569 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder Acknowledgment and PricingSupervisor Order AcknowledgmentSupervisor PricingPricersCancellations and Special ProjectsEstimatingSpecial Project EngineerSupervisorsAssistant Supervisor Estimating Machine Writing SectionDepartment HeadFittings DivisionProduct DesignAssistant Chief Product DesignerAdministrative AssistantInquiry and PricingDepartment HeadAssistant Department HeadSupervisorsEstimatingDepartment HeadSupervisorsOrder EditingGroup LeaderFittings ProductionDepartment HeadAssistant Department HeadSupervisorsAPPENDIX BTECHNICAL EMPLOYEESMetallurgical DepartmentProcess Controllers A, B, and CHeating Monitors CWelding Technicians A and BUltra Sonic Test Technicians A, B, and CX-ray Technicians A, B, and CElectronic Technicians A and BChemical AnalystsPhotographer's AssistantPhoto Developer BLaboratory Technicians LADISIH COMPANYLaboratory AssistantPhysical TesterStress Rupture Test Technicians A, B, and CInduction Heating Technicians A and BMacro Etch Testers A and BTest Equipment Technicians A and BSpectrographic TechniciansTechnical Specialists A, B, and CMetallographer's AssistantCompounding and Lubrication Technicians A and BThermo Couple PreparersPyrometry Research and DevelopmentTesting CoordinatorMetallurgical Coordinator Heat TreatingEngineer Claims and Material InvestigationStandards and Methods DepartmentTimestudy Men Sr. and Jr.Timestudy Man TraineeEngineering DepartmentDraftsmen A and BDraftsmen ApprenticesDie Design ApprenticesTool Designers, Sr. and Jr.Machine Designers, Sr. and Jr.Inspection DepartmentQuality Control Technician-draftsmanQuality Control TechniciansAPPENDIX CPROFESSIONALEMPLOYEESMetallurgical DepartmentMetallographersChemical Engineers Shop OperationsChemist Methods and ApplicationMetallurgical Engineer Claims and ReportsChemist Special TestingEngineer TestsTesting EngineerEngineer Heat Treat and TestingMetallurgical Engineer Nonferrous AlloysMetallurgical Engineer Specific Customer ServiceMetallurgical Engineer Missiles571 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDEngineer MissilesMetallurgical Engineer MaterialMetallurgical Engineer EstimatingMetallurgical Engineer Material and Specific Customer ServiceEngineer Fittings and SpecificationsMetallurgical Engineer ResearchEngineering DepartmentEngineers Sr. and Jr.Planning DepartmentProject Planning EngineersProduct Design Group of Fittings DivisionStress Analyst and DesignerMeat and Provision Drivers, Local 626, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Independent[Washington Rendering Company]andClarence L. Brown&Associates.Case No. 21-CB-1351.February 10, 1960DECISION AND ORDEROn September 4, 1959, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in this case, finding that the Respondent hadengaged in and was engaging in unfair labor practices in violation ofSection 8 (b) (3) of the Act and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. Thereafter, the Respond-ent filed exceptions to the Intermediate Report, and a supportingbrief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Jenkins and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.The complaint alleged, and the Trial Examiner found, that Re-spondent violated Section 8(b) (3) of the Act by failing to complywith the requirements of Section 8(d) (1), (3), and (4) 1 at a timewhen a collective-bargaining agreement which it executed on Novem-i Section 8 (d) provides in part : ` . . . Thatwhere there is in effect a collective-bargaining contractcovering employees in an industry affecting commerce, the duty to126 NLRB No. 72.